DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of embodiment 16 in the reply filed on 4/5/21 is acknowledged.  Applicant’s representative contacted Examiner’s supervisor to traverse the requirement.  Therefore, the restriction is hereby vacated.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al (short distance intra coding scheme for high efficiency video coding).
Cao, in Figs. 1, 2, and 9, discloses the same method of coding video data as specified in claim 1 of the present invention, the method comprising performing splitting of a coding 
With respect to claims 2-27, Cao also discloses grouping the plurality of the set of prediction blocks into the first PBG comprises grouping a first plurality of the set of prediction blocks (e.g. 16x16) into the first PBG; grouping a second plurality (e.g. 16x16) of the set of prediction blocks into a second PBG (e.g. quadrant III), the second plurality of the set of prediction blocks and the first plurality of the set of prediction blocks including a non-overlapping set of prediction blocks (e.g. Fig. 2); and reconstruct samples of prediction blocks included in the second PBG independently of samples of other prediction blocks (e.g. 4 separate 16x16 blocks) included in the second PBG; wherein reconstructing samples of prediction blocks included in the second PBG comprises reconstructing samples of prediction blocks (e.g. quadrant III) included in the second PBG based on samples (e.g. quadrant I) of the prediction blocks included in the first PBG; a sample size width of at least four (e.g. Table 1); wherein a first transform block associated with the first PBG has a size equal to the size of the first prediction block (e.g. III.A. and IV); generating a prediction sample array having a width equal to an aggregated width of at least the first prediction block and the second prediction block (e.g. Fig. 2); a sample width of less than or equal to two (e.g. Table 1); wherein the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Y LEE/Primary Examiner, Art Unit 2419